ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, R.S.B., a juvenile, was adju- ' dieated delinquent. We remanded the cause so that the juvenile court could clarify its order concerning the status of the juvenile. R.S.B. v. State, 632 So.2d 23 (Ala.Cr.App.1992). We again remanded the cause because the court’s order failed to comply with § 12-15-71, Code of Alabama 1975. R.S.B. v. State, 632 So.2d 29 (Ala.Cr.App.1993).
The juvenile court has filed its order with this court and has found the juvenile delinquent and in need of care or supervision, in compliance with the statute, § 12-15-71, Code of Alabama 1975. The trial court has remanded the juvenile to the care and custody of his parents. The trial court’s judgment is affirmed.
AFFIRMED.
All the Judges concur.